Citation Nr: 9922377	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent, for 
residuals of a gunshot wound to the right (minor) shoulder, 
Muscle Group III, with degenerative arthritis, including 
calcified bursitis and dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the veteran's claim of entitlement to an increased 
evaluation for residuals of a gunshot wound to the right 
shoulder, damage to Muscle Group III, with dislocation, 
currently evaluated at 30 percent.

Service connection for residuals of a gunshot wound to the 
right shoulder, damage to Muscle Group III, with dislocation, 
was granted in a December 1971 rating decision, and a 30 
percent evaluation was assigned.  In August 1996, the RO 
received the veteran's informal claim for an increased 
rating, which it denied in a December 1996 rating decision, 
confirming and continuing the prior 30 percent evaluation.  
The veteran subsequently perfected this appeal.  In this 
instance, the Board notes that the veteran's 30 percent 
evaluation is protected from reduction, pursuant to 
applicable VA regulation.  38 C.F.R. § 3.951 (1998).  Also, 
subsequent to the Board's November 1998 remand, the RO, in a 
March 1999 rating decision, granted a separate evaluation of 
10 percent for the veteran's tender scar, right shoulder, 
residual of a gunshot wound.  

As to the Board's November 1998 remand, at that time, the 
veteran's claim was returned to the RO for further 
development.  Specifically, the RO was directed to afford the 
veteran a VA orthopedic examination, which addressed all of 
the veteran's right shoulder disability and identified any 
disability in addition to the muscle injury which was related 
to his service-connected disability.  Review of the record 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the veteran was afforded a VA orthopedic 
examination in February 1999, which addressed the Board's 
evidentiary concerns.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's right shoulder disability is manifested by 
complaints of increasing soreness, aching, tenderness, and 
fatigability.  Physical examination revealed objective 
evidence of tenderness, soreness, and pain to palpation 
across the veteran's shoulder, with guarding on abduction and 
external rotation.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals of a gunshot wound to the right (minor) 
shoulder, Muscle Group III, with degenerative arthritis, 
including calcified bursitis and dislocation, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5200, 
5202, 5303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria most 
favorable to the veteran apply, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In effect, the veteran should be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.  In this instance, with respect to the 
veteran's residuals of injury to Muscle Group III, the 
schedular criteria addressing muscle injuries are for 
application.  See 38 C.F.R. Part 4, § 4.73. The Board notes 
that by regulatory amendment effective July 3, 1997, changes 
were made to the schedular criteria for evaluating muscle 
injuries.  See 62 Fed. Reg. 30, 235 (June 3, 1997).

Specifically, prior to July 3, 1997, Diagnostic Code 5303 
defined Muscle Group III as intrinsic muscles of the shoulder 
girdle, including pectoralis major I (clavicular) and the 
deltoid.  Their function was elevation and abduction of the 
arm to the level of the shoulder, acting with one and two 
Group II muscles, in forward and backward swing of the arm.  
Slight disability was rated at zero percent.  Moderate 
disability of either the major or minor side warranted a 20 
percent evaluation; moderately severe disability of the minor 
side also warranted a 20 percent evaluation.  Severe 
disability of the minor side warranted a 30 percent 
evaluation, while a 40 percent evaluation, the maximum 
available, was warranted for severe disability of the major 
arm.

Currently, Diagnostic Code 5303 defines Muscle Group III as 
the function of elevation and abduction of the arm to the 
shoulder level, acting with one and two of Muscle Group II, 
in forward and backward swing of the arm.  The intrinsic 
muscles of the shoulder girdle are the pectoralis major I and 
the deltoid.  Slight disability is rated at zero percent.  
Moderate disability of either the dominant or non-dominant 
side warrants a 20 percent evaluation; moderately severe 
disability of the non-dominant side also warrants a 20 
percent evaluation.  Severe disability of the non-dominant 
side warrants a 30 percent evaluation, while a 40 percent 
evaluation, the maximum available, is warranted for severe 
disability of the dominant side.

Here, given that the veteran's service-connected right 
shoulder disability involves his non-dominant (minor) arm, 
for the veteran to warrant a disability rating higher than 
his current 30 percent evaluation, there would need to be 
evidence of ankylosis of the scapulohumeral articulation, 
with abduction limited to 25 degrees from the side, see 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5200, or there 
would need to be evidence of fibrous union of the humerus.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5202.

Further, in evaluating limitation of motion, provisions found 
in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability 
of the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
of the evidence of record pertaining to the history of the 
veteran's residuals of a gunshot wound to the right (minor) 
shoulder, Muscle Group III.   In light of the latest and most 
current development of the record, the Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
histories.  Here, the Board notes that the basic concept of 
the rating schedule is to compensate for present disability, 
not for past or potential future disability.  See 38 U.S.C.A. 
§ 1155 (West 1991); see also Francisco v. Brown, 7 Vet. App. 
55 (1994).  As such, the evidence of record pertinent to the 
veteran's current level of disability due to his right 
shoulder disability consists of private medical records, 
including correspondence from the veteran's chiropractor, 
(dated from June 1979 to March 1997) and three VA 
examinations (conducted in October 1996, in April 1998, and 
in February 1999).

The veteran's private medical records indicate that the 
veteran has sought chiropractic treatment for right shoulder 
pain since 1974.  They also indicate that the veteran has 
experienced repeated dislocations of the right glenoid 
humeral and acromioclavicular joints.  It was noted that the 
veteran always had to be cautious about lifting and the 
position in which he would put his right shoulder and arm.  
It was also noted that the veteran would never be pain free 
and that he would always have a limited range of motion of 
the right shoulder and arm.  The veteran's chiropractor 
believed that the best that could be achieved for the veteran 
was to slow down the degeneration of the joint surrounding 
muscles and tendons.

The October 1996 VA examination reflects the veteran's 
complaints of shoulder pain with heavy use and with pushing 
and pulling at and above shoulder height.  The veteran 
reported aches, soreness, and pain in and across the right 
shoulder.  His use of a chiropractor was noted, as was his 
use of only Aspirin and Tylenol.  Weather changes bothered 
the veteran's right shoulder, as did heavy use.  Physical 
examination revealed pain, tenderness, and soreness around 
the shoulder.  There was also pain with shoulder motion, 
although it was noted that the veteran had excellent full 
range of motion in the shoulder.  Specifically, the veteran 
had pain at the extremes and pain at and above 90 degrees to 
100 degrees of flexion and rotation.  The veteran also had 
excellent strength in his rotator cuff muscles.  The examiner 
noted that he could not detect any instability or deformity.  
A contemporaneous x-ray study of the veteran's right shoulder 
showed mild degenerative changes, with bones, joints, and 
soft tissues otherwise normal.  The diagnoses were residual 
gunshot wound right shoulder, with arthritis, and impingement 
syndrome of the right shoulder.

The April 1998 VA examination reflects the veteran's reports 
of aches, pain, soreness, stiffness, some give-way, and 
fatigability in his right shoulder.  The veteran's current 
chiropractic treatment was again noted.  This examination 
also reflects the veteran's reports that weather changes, 
heavy use, overhead use, repetitive use, and physical 
activities caused greater pain, aching, soreness, tenderness, 
and fatigability in his right shoulder.  It was noted that 
the veteran was unable to do his normal labor jobs and that 
he currently was a tool assembler, as it involved less use of 
the right shoulder.  Physical examination found no redness, 
induration, or fixation, nor was there evidence of bone, 
artery, or nerve damage.  The veteran had pain, soreness, and 
tenderness with motion, but he could abduct and flex to 180 
degrees and internally and externally rotate to 85-90 
degrees.  No weakness or atrophy was identified.  A 
contemporaneous x-ray study of the veteran's right shoulder 
showed minimal degenerative arthritic changes of the right 
acromioclavicular and shoulder joints.  There was also 
evidence of calcified bursitis of the right shoulder.  The 
diagnosis was residual gunshot wound of the right shoulder, 
with damage to Muscle Group III and arthritis and bursitis.

The February 1999 VA examination (conducted pursuant to the 
Board's November 1998 remand) reflects the veteran's reports 
of gradual and progressive problems with his right shoulder, 
including increased soreness, aching, pain, tenderness, 
fatigability, and lack of endurance.  The veteran also stated 
that it felt like his shoulder was "subluxing" on him, 
although it never completely came out of place, and he was 
able to take care of it himself.  The veteran's continued 
chiropractic treatment was noted.  The veteran stated that 
his job involved a lot of repetitive use and that he had 
difficulties with it.  He also stated that most of his 
problems occurred with heavier pushing and pulling and when 
his arm was at and above shoulder height.  The veteran could 
not lay directly on his shoulder at night, so rest was a bit 
more difficult for him.  It was mostly a chronic problem, 
which became worse with heavy use or weather changes.  The 
examiner noted that no other flare-ups had been described.  
Physical examination found tenderness, soreness, and pain to 
palpation across the right shoulder, with guarding on 
abduction and external rotation.  The examiner indicated that 
he could not feel frank dislocation of the shoulder, maybe 
slipping somewhat anteriorly.  The veteran had a slight 
amount of atrophy in the muscles around the right shoulder, 
as compared to the left side.  Going slowly, the veteran 
could abduct and flex at 180 degrees and internally and 
externally rotate 90 degrees, with pain throughout the range 
of motion.  The veteran had excellent strength in the muscles 
around the shoulder, and no weakness to major muscle testing 
could be identified.  A contemporaneous x-ray study of the 
veteran's right shoulder showed some narrowing of the joint 
space and hypertrophic spur formation.  There were also 
several calcifications noted adjacent to the shoulder joint.  
The findings were most likely related to remote trauma and to 
mild degenerative changes.  The examiner's diagnosis was 
residual gunshot wound, right shoulder, involving Muscle 
Group III, with degenerative arthritis, calcific bursitis, 
and subluxations of the shoulder.

In response to the Board's remand, the examiner indicated 
that he had reviewed the veteran's claims file.  The examiner 
also stated that the slight atrophy and subluxation 
anteriorly of the veteran's right shoulder would cause the 
veteran increasing soreness, tenderness, and fatigability and 
that the veteran would have difficulties with heavy, 
repetitive, and overhead use.  The veteran's symptoms were 
certainly all attributable to the original injury and 
subsequent changes and were appropriate for the level of 
injury.  The examiner believed that the present pathology was 
certainly adequate for the veteran's subjective complaints.

III.  Analysis and Application 

The Board acknowledges the veteran's assertions that he 
experiences increased symptomatology due to his service-
connected right shoulder disability and that, therefore, he 
is entitled to an evaluation greater than his current 30 
percent evaluation.  The Board also acknowledges the clinical 
evidence of record indicating that the pathology present is 
adequate to support the veteran's subjective complaints.  
However, given the most current clinical evidence of record 
and the applicable schedular criteria, the Board finds that 
the veteran's appeal must be denied in this instance.  Given 
the involvement of the veteran's minor arm, the veteran's 
current disability picture more nearly approximates the 
criteria required for a 30 percent evaluation than it does 
for any higher evaluation.  See 38 C.F.R. § 4.7; 38 U.S.C.A. 
§ 5107(b) (West 1991).  Further, the Board stresses that the 
RO has assigned a separate 10 percent evaluation for the 
veteran's tender scar, another residual of the gunshot wound 
to the veteran's right shoulder.

Initially, the Board wishes to point out that the veteran 
receives the maximum evaluation appropriate under Diagnostic 
Code 5303, whether as currently written or in effect prior to 
July 3, 1997.  As discussed above, severe disability of the 
non-dominant (minor) side warrants a maximum 30 percent 
evaluation under Diagnostic Code 5303.  No higher disability 
rating is provided for under this diagnostic code unless 
there is severe disability of the dominant (major) side.  
That is not the case in this instance.  The veteran's 
service-connected right shoulder disability involves his non-
dominant (minor) side.  In effect, the veteran has exhausted 
the provisions of Diagnostic Code 5303.

The Board also wishes to point out that it has not considered 
schedular criteria applicable to evaluation of arthritis and 
bursitis, as Diagnostic Codes 5003 (Arthritis, degenerative) 
and 5019 (Bursitis) provide for rating based on limitation of 
motion.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003, 5019 (1998).  In this instance, the veteran's current 
30 percent evaluation is greater than any evaluation provided 
for under these diagnostic codes and supported by the current 
clinical evidence of record.

As for consideration and possible application of other 
diagnostic codes, though, entitling the veteran to an 
evaluation greater than his current 30 percent, the Board 
notes that Diagnostic Code 5200, as discussed above, requires 
evidence of ankylosis of the scapulohumeral articulation, 
with abduction limited to 25 degrees from the side.  Here, 
the current clinical evidence of record fails to indicate or 
even suggest that the veteran's scapulohumeral articulation 
is ankylosed.  Further, upon VA examinations in both April 
1998 and February 1999, the veteran could abduct to 180 
degrees.

With respect to Diagnostic Code 5202, addressing impairment 
of the humerus, also discussed above, the Board again 
stresses that the current clinical evidence of record fails 
to indicate or even suggest that there is fibrous union of 
the humerus, in which case a disability rating of 40 percent 
would be appropriate.  Rather, at most, the current clinical 
evidence of record shows that the veteran experiences 
recurrent and frequent episodes of dislocation of the glenoid 
humeral and acromioclavicular joints, which support a 20 
percent evaluation if involving the minor side.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5202.  To 
reiterate, the veteran currently receives a 30 percent 
disability rating.

As for functional impairment of the veteran's right shoulder, 
the Board has carefully considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as required by law in this 
instance.  See DeLuca v. Brown, supra.  While the most 
current clinical evidence of record (the February 1999 VA 
examination) speaks to the veteran's increasing 
symptomatology and the pathology supporting the veteran's 
complaints, the Board stresses that the veteran currently 
receives the maximum disability rating appropriate under 
Diagnostic Code 5303, given the involvement of his non-
dominant (minor) side.  As such, the veteran has been 
compensated to the extent contemplated by the 30 percent 
evaluation assigned under Diagnostic Code 5303.  Further, 
given the current clinical evidence of record, as just 
discussed, the Board finds application of alternative 
schedular criteria unsupported in this instance.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the February 1997 statement of the case and in the 
supplemental statements of the case (dated in January 1998, 
in June 1998, and in March 1999), as he was provided with the 
applicable schedular criteria and informed of the evidence 
considered and the reasons and bases of the RO's 
determination, including the criteria in effect prior to and 
on July 3, 1997.


ORDER

An evaluation in excess of 30 percent for the veteran's 
residuals of a gunshot wound to the right (minor) shoulder, 
Muscle Group III, with degenerative arthritis, including 
calcified bursitis and dislocation, is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

